Citation Nr: 1028446	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for impotence as secondary 
to the service-connected diabetes mellitus type II with 
hypertension.

2.  Entitlement to service connection for a bilateral eye 
disorder as secondary to the service-connected diabetes mellitus 
type II with hypertension.

3.  Entitlement to an initial increased evaluation for diabetes 
mellitus, type II with hypertension, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION


The Veteran had active military duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2003 and May 2007 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In August 2003 the RO granted service 
connection for diabetes mellitus, type II with peripheral 
neuropathy of the upper extremities, and hypertension associated 
with herbicide exposure and assigned a 20 percent disability 
evaluation.  The Veteran perfected a timely appeal as to that 
determination.  Prior to certifying this matter to the Board, the 
RO established separate evaluations for diabetic peripheral 
neuropathy of the bilateral upper and lower extremities, 
assigning 10 percent disability ratings for each upper and lower 
extremity.  The RO continued the 20 percent evaluation for 
diabetes mellitus, type II with hypertension.  Despite the RO's 
action, this was not the maximum benefit allowed by law and 
regulations, therefore the Veteran's claim remained in 
controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).  
Additionally, in the May 2007 rating decision, entitlement to 
service connection for impotence as secondary to the service-
connected diabetes mellitus, type II with hypertension and 
bilateral diabetic retinopathy as secondary to the service-
connected diabetes mellitus, type II with hypertension was 
denied.  Furthermore, in this case, the Veteran has disagreed 
with the initial rating assigned following the grant of service 
connection for diabetes mellitus, type II, the Board has 
characterized such claim in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing an initial rating claim from 
claim for increased rating for already service-connected 
disability).

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  This matter was before the Board in March 2008, at 
which time the Board, in pertinent part, denied entitlement to 
initial disability evaluations in excess of the 10 percent 
assigned for diabetic neuropathy for each of the upper and lower 
extremities and remanded for further development the issues of 
entitlement to an increased disability evaluation in excess of 20 
percent for diabetes mellitus, type II, and entitlement to 
service connection for impotence and bilateral diabetic 
retinopathy.  Here, VA complied with the remand instruction and 
this case is appropriately before the Board at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not exhibit compensable manifestations of 
impotence due to his service-connected diabetes mellitus, type 
II.  

2.  The Veteran does not exhibit compensable manifestations of 
diabetic retinopathy or other eye disability due to his service-
connected diabetes mellitus, type II.  

3.  The Veteran's diabetes mellitus has been treated with insulin 
and a restricted diet, but has not required restriction or 
regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable evaluation for 
impotence that is proximately due to, the result of, service-
connected diabetes mellitus are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.310, 4.119, Diagnostic Code 7913 
(2009).  

2.  The criteria for a separate compensable evaluation for an eye 
disorder, including diabetic retinopathy that is proximately due 
to, the result of, service-connected diabetes mellitus are not 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.310, 4.119, 
Diagnostic Code 7913 (2009).  

3.  The criteria for an initial increased evaluation in excess of 
20 percent for diabetes mellitus, type II, with hypertension are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In correspondence dated February 2007 the Veteran was provided 
with the information and evidence necessary to substantiate his 
claims of entitlement to service connection.  Specifically, the 
RO notified the Veteran of the information and evidence that VA 
would seek to provide and the information and evidence that he 
was expected to provide.  The RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his claim, 
particularly, medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In the February 2007 correspondence the 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the initial rating claim, the RO provided pre-
adjudication VCAA notice by letter, dated in February and April 
2003, on the underlying claim of service connection.  Where, as 
here, service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable in the claim for an initial higher 
evaluation following the initial grant of service connection.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap, 21 Vet. 
App. at 116- 117; Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment and personnel records were obtained.  VA outpatient 
treatment records and treatment records from a Texas correctional 
facility have been associated with the claims folder.  At his 
Board hearing the Veteran referenced treatment from VA physician, 
Dr. S., with regard to diabetes mellitus, those records also are 
contained in the claims folder.  In addition, the Veteran's 
statements submitted in support of his claims, as well as his 
testimony at his Board hearing, have been associated with the 
claims folder.  The Veteran had a VA examination for diabetes in 
2005.  Subsequent examinations for diabetes, impotence and 
diabetic retinopathy were scheduled and the Veteran failed to 
report for examination.  Under VA regulations, it is incumbent 
upon the Veteran to submit to VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  The Veteran must be 
prepared to meet his obligations by cooperating with VA efforts 
to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  38 C.F.R. § 3.326(a).  The Veteran 
has not satisfied his responsibilities in the development of his 
claims on appeal.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance would 
aid the Veteran in substantiating his claims.  There is no 
identified relevant evidence that has not been accounted for.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

It is noted here that the Board has reviewed all of the evidence 
in the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran does not claim and the record does not show that the 
Veteran has impotence or an eye disorder that had its onset or is 
otherwise related to active duty.  The Veteran claims that 
pertinent disability is related to his service-connected diabetes 
mellitus and should be assigned separate disability evaluations.  
Compensable complications of diabetes mellitus are rated 
separately, unless they are part of the criteria to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

A.  Impotence

VA Medical Center (MC) outpatient treatment and VA compensation 
examination records show no assessment/impression of impotence.  
A notation regarding sexual dysfunction is shown in a VA mental 
health/vocational rehabilitation note dated in July 2003, which 
notes "Pt [patient/Veteran] reported having sexual dysfunction 
problems for the last yr [year], which he believes are related to 
his diabetes."  No assessment of impotence was provided.  A 
January 2003 VA outpatient treatment report, notes the Veteran's 
statement that he has difficulties with sexual functioning and 
erections.  No diagnosis was rendered.  The Veteran reported that 
he had sexual dysfunction during a VA mental health outpatient 
visit in a December 2003.  Again, no assessment of impotence was 
rendered.  In an April 2004 VA mental health evaluation note it 
appears that the Veteran mentioned sexual dysfunction and in the 
plan reported by the examiner it is noted "(sexual dysfunction 
issues stabilized)."  Again no assessment related to sexual 
dysfunction rendered.  The record, in this instance does not 
contain a medical diagnosis of impotence or any other sexual 
dysfunction disorder at any time proximate to service discharge.  
When the Veteran was examined by VA for compensation purposes in 
February 2005 for his diabetes, there was no mention of 
impotence.  

The Veteran was scheduled for VA examinations to determine 
whether he has impotence, and if so whether it was due to his 
service-connected diabetes mellitus.  These were scheduled in 
August 2009 and January 2010, but the Veteran failed to report 
for either examination.  Information from that examination that 
could have been used to support the Veteran's claim is not 
available.  

Here, there is no competent evidence that the Veteran has 
compensable manifestations of impotence secondary to his diabetes 
mellitus disability.  There is no showing of penile deformity or 
removal or complete testicle atrophy or absence as required for a 
compensable evaluation.  See 38 C.F.R. § 4.115b, Diagnostic Codes 
7520-7524.  In fact, there is no diagnosis of impotence due to 
the service-connected diabetes mellitus.  In the absence of a 
diagnosis of impotence a necessary element, evidence of a current 
disability, for establishing service connection has not been 
shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (the Gilpin requirement that there be a current disability 
is satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  In the absence of proof of 
present disability there can be no valid claim.  Brammer, 3 Vet. 
App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1110 as requiring the existence of 
a present disability for VA compensation purposes).  Based on the 
foregoing, the Board finds that service connection for impotence 
on a direct or secondary basis is not warranted in this case.  
The Veteran has not been diagnosed with impotence and without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained.  See Brammer, 3 Vet. App. at 225.

The Veteran testified at his Board hearing that VA doctors have 
attributed his impotence to diabetes.  Hearing Transcript, (Tr.), 
page 9.  This is not documented in VA medical records and 
therefore it is hearsay medical evidence.  Hearsay medical 
evidence, as transmitted by a layperson is of limited probative 
value.  The connection between what a physician said and a 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Franzen v. Brown, 9 Vet. App. 235 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no medical 
opinion of record indicating that the claimed disorder is due to 
the Veteran's diabetes as noted earlier there has been no 
diagnosis of a sexual dysfunction rendered by any medical 
professional.  

At a VA vocational rehabilitation therapy session in 2003 the 
Veteran suggested that the sexual dysfunction he was experiencing 
at that time was as a result of his diabetes.  The Board notes 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation. 3 8 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, "in 
some cases, lay evidence will be competent and credible evidence 
of etiology").  While the Veteran can attest to observable 
events or the presence of disability or symptoms of disability 
subject to lay observation, he is not capable of making a medical 
conclusion that his sexual dysfunction is the result of his 
diabetes.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no evidence showing, and 
the Veteran does not assert, that he has medical training to 
provide competent medical evidence as to diagnosing impotence 
secondary to diabetes mellitus, type II.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
impotence as secondary to the service-connected diabetes 
mellitus, type II and the claim is denied.  The benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); See Gilbert, 1 
Vet. App. at 54.

B.  Bilateral Eye Disorder

The Veteran filed a claim for service connection for bilateral 
diabetic retinopathy as secondary to his service-connected 
diabetes mellitus, type II with hypertension in January 2007.  In 
an October 2007 written statement attached to VA Form-9 the 
Veteran noted that he was having problems with glaucoma in his 
left eye, which is affecting his vision.  At his Board hearing in 
October 2007, he indicated that he had cataracts of the left eye 
secondary to diabetes.  An impression of bilateral refractive 
error, cataracts and mild background diabetic retinopathy was 
rendered in May 2007 during a VA optometry consult.  

The medical evidence of record shows that the Veteran was seen at 
VA optometry clinic in July 2003 for an eye examination.  No 
diabetic retinopathy was seen on examination.  VA examination for 
diabetes in February 2005 shows examination of the eye was 
unremarkable.  On VA optometry examination in May 2006 the 
assessment was diabetes with no diabetic retinopathy.  The 
Veteran's visual acuity was 20/25-1 of the right eye and 20/25 of 
the left eye.  The optometrist discussed that diabetic 
retinopathy is estimated to be one of the most frequent causes of 
new cases of blindness between 20-74 years of age.  She further 
explained that the prevalence of retinopathy is strongly related 
to the duration of diabetes and that diabetic patients having 
diabetes mellitus for fifteen years or more was a risk factor for 
diabetic retinopathy.  In a May 2007 VA optometry report it was 
noted that the Veteran was being seen for a routine diabetic eye 
examination.  With glasses his bilateral visual acuity was 
corrected to 20/20.  An impression of bilateral refractive error, 
cataracts and mild background diabetic retinopathy was rendered 
pursuant to examination of the eyes.  

The Veteran was scheduled for VA examinations to determine 
whether he has a compensable eye disability that was due to his 
service-connected diabetes mellitus.  These were scheduled in 
August 2009 and January 2010, but the Veteran failed to report 
for either examination.  Information from that examination that 
could have been used to support the Veteran's claim is not 
available.  

Here, the Board finds that a separate compensable evaluation for 
an eye disorder due to the service-connected diabetes mellitus is 
not warranted.  It has not been determined that glaucoma or 
cataracts are due to diabetes mellitus.  VAMC eye examination in 
May 2006 does not show impairment of central visual acuity or 
visual fields to a compensable degree.  The Veteran has been 
assessed with refractive error with bilateral visual acuity 
corrected to 20/20.  Furthermore, there has been no competent 
evidence that the Veteran has had any field loss.  There is no 
evidence of active pathology of an eye disorder secondary to 
diabetes mellitus.  Absent compensable manifestations, any 
diabetic retinopathy is considered part of the diabetic process 
and not assigned a separate rating.  See 38 C.F.R. § 4.119, DC 
7913 Note (1).

The Board notes that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 3 8 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, "in 
some cases, lay evidence will be competent and credible evidence 
of etiology").  While the Veteran can attest to observable 
events or the presence of disability or symptoms of disability 
subject to lay observation, he is not capable of making a medical 
conclusion that he has a compensably disabling eye disability 
that is the result of his diabetes.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  There is no 
evidence showing, and the Veteran does not assert, that he has 
medical training to provide competent medical evidence as to 
diagnosing an eye disability that is compensably disabling and 
secondary to diabetes mellitus, type II.  

Here, a clear preponderance of the evidence weighs against a 
finding that the Veteran has a compensable eye disorder secondary 
diabetes mellitus, type II with hypertension.  As such, the 
benefit of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

III.  Initial Increased Evaluation - Diabetes Mellitus, Type II 
with Hypertension

As noted above, the Veteran is service-connected for diabetes 
mellitus, type II with hypertension with a 20 percent disability 
evaluation assigned from November 11, 2001 under 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with some 
of the Veteran's claims on appeal, where the appeal arises from 
the original assignment of a disability evaluation following an 
award of service connection, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present time 
with consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC  7913.  
Pursuant to DC 7913, a rating of 10 percent is  assigned for 
diabetes mellitus manageable by restricted diet only.  A rating 
of 20 percent is assigned for diabetes mellitus requiring insulin 
and a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation of 
activities.  A 60 percent  rating is warranted when the condition 
requires insulin,  restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or  hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

A VA outpatient treatment record dated in April 1991 shows the 
Veteran was newly symptomatic for diabetes.  He was prescribed 
Glipizide and counseled on an American Diabetic Association (ADA) 
diet.  Clinical notes from a Texas correctional institution dated 
intermittently in 1995 show the Veteran was treated for diabetes 
while incarcerated; Glyburide was prescribed.  In an October 2001 
VA outpatient clinical diabetes mellitus follow-up visit it was 
noted that the Veteran is currently on Glipizide 10mg twice daily 
and Metformin 1g twice daily for his blood sugars.  It was also 
noted that he was following an ADA diet and that he exercises on 
a regular basis.  No signs and symptoms of hypoglycemia, was also 
noted.  The Veteran was seen at a VA outpatient treatment 
facility in December 2002 and reported a history of diabetes and 
that he was not watching his diet during the holiday.  An 
assessment of diabetes mellitus on insulin "was not watching 
diet," was rendered.  In a February 2003 VA mental health 
outpatient note, the Veteran's medications were listed as Insulin 
70/30 - 20 units in the morning and 15 units in the evening, and 
Glipizide 15mg by mouth twice daily.

In a February 2005 written statement by the Veteran, he indicated 
that his primary physician, Dr. S., at VA Medical Center (MC) in 
Dallas ordered a restriction of daily activities and informed the 
Veteran that he had noted restrictions of activities in the 
medical records.  The record shows the Veteran had a visit with 
Dr. S. at VAMC in September 2004.  Dr. S's assessment, in 
pertinent part, was history of diabetes mellitus.  It was noted 
that the Veteran's follow-up plan consisted of the ADA diet.  
There was no mention of restrictions on activities.  The Veteran 
saw Dr. S. again in April 2006.  Dr. S. noted that he had not 
seen the Veteran since September 2004 and since then the Veteran 
had seen several providers.  The Veteran explained that he had 
not followed up with Dr. S. because he had been in prison.  Dr. 
S. provided an assessment of diabetes mellitus on insulin.  He 
further indicated that a plan for the Veteran was the ADA low 
fat, low cholesterol diet and exercise.  Again there was no 
restriction of activities noted.

In February 2005 the Veteran had a VA examination.  He reported 
the onset of diabetes around 1990.  He also reported four to five 
hypoglycemic reactions per month with no hospitalization 
required.  He stated that he was following a diabetic diet and 
that his weight fluctuates.  He stated further that he avoids 
strenuous activities, such as sports to prevent hypoglycemic 
reactions.  He reported that he visits his diabetic care provider 
every four to six months.  It was noted that his treatment 
consisted of Insulin and Glipizide in the morning and evening.  
After a complete examination to include visual, cardiac, 
vascular, nephrologic, and neurologic, the examiner concluded 
with a diagnosis of insulin dependent diabetes mellitus, II with 
hypertension, and peripheral neuropathy in feet, hands and 
fingers related to diabetes mellitus, II.  In May 2005 the 
Veteran was hospitalized at a VA facility for hyperglycemia.

The Board finds that the Veteran's service connected  diabetes 
mellitus, type II with hypertension is appropriately evaluated as 
20 percent disabling as the medical evidence of record shows he 
requires insulin and he is on a restricted diet.  In order to 
warrant the next higher evaluation of 40 percent the medical 
evidence must show a regulation of the Veteran's activities, in 
addition to requiring insulin and a restricted diet, and medical 
evidence that the Veteran's activities have been restricted in 
relation to his diabetes is not shown in the record.  

While the Veteran has indicated that Dr. S. restricted his 
activities and noted same in the records, the record is negative 
for any such note.  Furthermore, the Veteran stating what a 
doctor told him is hearsay medical evidence.  Hearsay medical 
evidence, as transmitted by a layperson is of limited probative 
value.  The connection between what a physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Franzen v. Brown, 9 Vet. App. 235 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran was scheduled for VA examinations to determine 
whether his activities needed to be regulated due to his service-
connected diabetes mellitus.  These were scheduled in August 2009 
and January 2010, but the Veteran failed to report for either 
examination.  Information from that examination that could have 
been used to support the Veteran's claim is not available.  

While the Veteran has indicated that he avoids sports to prevent 
hypoglycemic reactions, neither his treatment reports, nor the 
2005 VA examination includes a recommendation that the Veteran 
regulate his activities in order to treat his diabetes mellitus.  
As such, an initial increased evaluation greater than the 20 
percent currently assigned is not warranted.  The medical 
evidence shows the Veteran was directed to exercise, which does 
not equate to regulation of activities.  "Regulation of 
activities" has been defined as the situation where the Veteran 
has been prescribed or advised to avoid strenuous occupational 
and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 
1996) (defining "regulation of activities," as used by VA in DC 
7913).  Medical evidence is required to show that occupational 
and recreational activities have been restricted. Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).

The evidence shows that the Veteran's diabetes mellitus, type II 
requires insulin and a restricted diet.  Thus, in the absence of 
medical evidence that the Veteran's diabetes mellitus requires 
regulation of activities, the preponderance of the evidence is 
against awarding an initial evaluation in excess of 20 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).

Moreover, the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  There 
were no distinct periods of time during which the Veteran's 
disability varied in severity.  Accordingly he is not entitled to 
receive a "staged" rating.  See Hart, 21 Vet. App. 505.  

Lastly, there is no showing that the Veteran's service-connected 
diabetes mellitus has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
Veteran's disability has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  The Veteran is currently working, and there 
is no evidence of recent hospitalizations for diabetes mellitus.  

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Service connection for impotence as secondary to the service-
connected diabetes mellitus, type II with hypertension disability 
is denied.

Service connection for bilateral diabetic retinopathy as 
secondary to the service-connected diabetes mellitus, type II 
with hypertension disability is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II with hypertension, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


